Citation Nr: 0717010	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  02-10 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
bilateral pes planus.

2.  Entitlement to a rating in excess of 30 percent for an 
anxiety disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel



INTRODUCTION

The veteran had active service from March 1968 to October 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2001 by the 
Department of Veterans Affairs (VA) San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO).

The issue of an increased rating for an anxiety disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's bilateral pes planus is not manifested by 
marked deformity, swelling on use, or characteristic 
callosities.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for bilateral pes planus are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Code 5276 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In April 2004, the VA sent a letter to the veteran providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  In October 2006, the VA provided notice as to 
the disability rating and effective date regulations, in 
accord with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In November 2006 the veteran's representative 
notified VA that he had nothing more to submit.  The VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits, such as obtaining 
medical records and providing VA examinations.  Consequently, 
the duty to notify and assist has been met.  

The veteran is currently rated at 10 percent for bilateral 
pes planus under Diagnostic Code (DC) 5276.  A rating of 30 
percent requires objective evidence of marked deformity 
(pronation, abduction, etc.), accentuated pain on 
manipulation and use, indication of swelling on use, and 
characteristic callosities.  This rating is for severe 
bilateral pes planus.  

Treatment records indicate the veteran's complaints of pain 
in his feet and difficulty walking.  A March 2002 VA 
treatment record reports the veteran's complaints of left 
foot pain and claw toes.  The record reports findings of 
flexible claw toe from the second to the fifth toe 
bilaterally, mild tenderness, and no calluses formed.  VA 
examinations were conducted in July 2000, September 2002, and 
August 2003.  None of the examination records reported 
findings of hallux valgus or callosities.   

The July 2000 record reported the veteran's history of 
moderate or severe pain in his ankles, toes, and feet, 
"twisted toes," and loss of balance when standing.  The 
veteran stated that he did not use orthotics.  The veteran 
stated that he had been absent from work on three occasions 
due to foot pain.  He was not on light duty, but referred to 
limitation on his job due to difficulty walking.  The veteran 
did not report any flare-ups.  There was no objective 
evidence of painful motion, edema, instability, weakness of 
the ankles or feet, or functional limitation on standing or 
walking.  The veteran could stand, squat, do supination and 
pronation, and rise from toes and heels with slight pain.  
The veteran had hammer toes deformities from the second to 
the fifth toe.  There was non-disabling tenderness to 
palpation on posterior heels, forefoot and plantar fascia.  
An x-ray record reports findings of deformity vs. positional 
subluxation of the phalango-phalangeal joints from the 4th to 
the 5th toes, bilaterally, soft tissue edema of the feet, and 
calcaneal spurs.  The examiner diagnosed the veteran with pes 
planus and deformity vs. positional subluxation of the 
phalango-phalangeal joints from the 4th to the 5th toes, 
bilaterally.  

A November 2000 VA x-ray record indicated the veteran had 
bilateral prominent calcaneal spurs.  

The September 2002 examination record reports the veteran's 
history of severe pain in the dorsum of the feet, toes, and 
ankles, and occasionally on the arch of the feet.  The 
veteran did not report any flare-ups.  He referred to 
deformity of the toes and frequent numbness of the toes.  The 
veteran was noted to have claw toe deformity of the second to 
the fifth toe bilaterally.  There was no objective evidence 
of painful motion, edema, instability, weakness, or 
tenderness of the feet or ankles.  The veteran reported using 
orthopedic shoes with arch support which provided temporary 
pain control, and shoe inserts which provided mild pain 
control.  The veteran reported that he was absent from work 
on two or three occasions due to his bilateral feet 
condition.  He was not on light duty, but referred to 
limitation in his job, such as loss of balance with history 
of falls.  

The August 2003 examination records reports the veteran's 
history of a constant moderate to severe feet pain.  The 
veteran reported having 4 or 5 flare-ups during the previous 
year, which functionally impaired him so he could not do yard 
chores or wash the car.  The veteran reported that he 
occasionally used a cane when he had acute pain and he wore 
corrective shoes with temporary pain control.  The veteran 
had congenital subluxation of the fourth toe with overriding 
to the fifth toe bilaterally.  The rest of the toes were 
within normal limits.  There was moderate pain on motion of 
the feet and ankles, and range of motion was limited by pain, 
fatigue, weakness, and lack of endurance following repetitive 
use of the ankles and feet.  There was no evidence of edema, 
instability, or weakness.  There was evidence of moderate 
tenderness to palpation on both plantar fascia, metatarsals, 
heels, and Achilles tendons.  There were no callosities or 
skin or vascular change.  The veteran could stand and squat.  
He could also pronate, supinate, and rise on toes and heels, 
but only with difficulty and pain.  

The records of VA examination conducted in July 2000, 
September 2002, and August 2003 all report 10 degree valgus 
angulation upon weightbearing and non-weightbearing of the 
Achilles tendon.  The July 2000 record reports that the 
Achilles tendon could not be corrected by manipulation, but 
both the September 2002 and August 2003 records report the 
tendon could be corrected by manipulation.  No pain was found 
with manipulation during the September 2002 examination, but 
the August 2003 examination record reported moderate pain on 
manipulation.  

The July 2000 examination record reported that the veteran 
had mild forefoot and midfoot malalignment, which was 
correctable by manipulation.  The September 2002 examination 
record reported a finding of moderate forefoot and mid-foot 
malalignment which was not correctable by manipulation.  
According to the August 2003 examination record, the forefoot 
and mid-foot malalignment was correctable by manipulation but 
with severe pain.  

The criteria for a rating in excess of 10 percent are not 
met.  There is no evidence of characteristic callosities, and 
the only evidence of swelling is found in a July 2000 x-ray 
record.  Additionally there is no evidence of marked 
disability due to the flatfeet.  Although the records note 
that the veteran has deformities of the toes, these 
deformities have not been linked to the service-connected pes 
planus.  Malalignment has been characterized as "slight" or 
"moderate."

The record does indicate that the veteran has pain, including 
severe pain, on manipulation.  This finding does not warrant 
a rating in excess of 10 percent, however, because the 
preponderance of the evidence indicates that the veteran does 
not have severe bilateral pes planus.  Consequently, a rating 
in excess of 10 percent is not warranted for bilateral pes 
planus.  


ORDER

A rating in excess of 10 percent for bilateral pes planus is 
denied.


REMAND

Further development is needed on the claim for an increased 
rating for an anxiety disorder.  In May 2004, the veteran 
submitted an authorization and consent to release information 
form for treatment records held by Dr. Elias Jimenez Olivo.  
Dr. Jimenez Olivo subsequently submitted a statement in May 
2004 stating that he had treated the veteran since May 2002.  
There is no indication that these treatment records were 
requested or are otherwise associated with the file.  These 
records must be requested.   

Additionally, the Board notes that the last VA examination of 
record was conducted in August 2003.  Treatment records 
indicate the assignment of global assessment of functioning 
(GAF) scores of predominantly 50, with some scores of 40, 
subsequent to that examination.  A contemporaneous 
examination is needed to determine the current severity of 
the veteran's anxiety disorder.  

Accordingly, the case is REMANDED for the following action:

1. Obtain private treatment records from 
Dr. Jimenez Olivo.  Additionally, request 
all VA psychiatric treatment records 
dating from May 2004, forward.  

2.  Schedule the veteran for a VA 
psychiatric examination to determine the 
current severity of the veteran's anxiety 
disorder.  If possible, the examiner 
should also state an opinion on the 
severity of the veteran's anxiety 
disorder in 2004 and 2005, based on the 
evidence of record.  All testing deemed 
necessary by the examiner should be 
performed and the results reported in 
detail.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the 
report.

3.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefit sought on appeal remains 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


